Case: 1:19-cv-01741 Document #: 14-1 Filed: 03/19/19 Page 1 of 5 PageID #:149




             Exhibit A
    Case: 1:19-cv-01741 Document #: 14-1 Filed: 03/19/19 Page 2 of 5 PageID #:150



               CERTIFICATION OF PLAINTIFF PURSUANT TO FEDERAL SECURITIES LAWS

              I, Robert Landry , duly certify and say, as to the claims asserted under the federal securities
laws, that:

              1. I have reviewed a complaint filed in the action(s).

           2. I did not purchase the security that is the subject of this action at the direction of plaintiff's
counsel or in order to participate in this private action.

          3. I am willing to serve as a representative party on behalf of the class, including providing
testimony at deposition and trial, if necessary.

           4. My transaction(s) in Activision Blizzard, Inc. which are the subject of this litigation during
the class period set forth in the complaint are set forth in the chart attached hereto.

          5. Within the last 3 years, I have not sought to serve nor have I served as a class
representative in any federal securities fraud case.

           6. I will not accept any payment for serving as a representative party on behalf of the class
beyond the Plaintiff's pro rata share of any recovery, except as ordered or approved by the court,
including any award for reasonable costs and expenses (including lost wages) directly relating to the
representation of the class.

           I certify under penalty of perjury under the laws of the United States of America that the
foregoing is true and correct. Executed this March 18, 2019.


 Name: Robert Landry

Signed:
                        Case: 1:19-cv-01741 Document #: 14-1 Filed: 03/19/19 Page 3 of 5 PageID #:151


                                         Schedule A
              Transactions of Robert Landry in Activision Blizzard, Inc. (ATVI)
Client Name              Robert Landry
Company Name       Activision Blizzard, Inc.
Ticker Symbol                ATVI
Class Period Start          8/2/2018
Class Period End           1/10/2019
       Date             Puchase or Sale      Type of Security Quantity Price per Security
     11/7/2018             Purchase           Common Stock        200           $64.6300
     11/7/2018             Purchase           Common Stock       9,800          $64.6400
     11/9/2018                Sale            Common Stock          (6)         $65.4100
     11/9/2018                Sale            Common Stock         (78)         $65.4000
     11/9/2018                Sale            Common Stock (9,776)              $65.3900
     11/9/2018                Sale            Common Stock        (140)         $65.4200
    11/13/2018             Purchase           Common Stock        800           $63.9700
    11/13/2018             Purchase           Common Stock        900           $63.9900
    11/13/2018             Purchase           Common Stock       8,300          $64.0000
    11/14/2018             Purchase           Common Stock 10,000               $54.0000
   Case: 1:19-cv-01741 Document #: 14-1 Filed: 03/19/19 Page 4 of 5 PageID #:152



                           CERTIFICATION OF NAMED PLAINTIFF
                         PURSUANT TO FEDERAL SECURITIES LAWS

        I, Kenneth Mulders, individually and on behalf of R N Croft Financial Group Inc. (“Movant”)

for which I am Chief Compliance Officer duly certify and say, as to the claims asserted under the

federal securities laws, that:

        1.      Movant has reviewed a complaint filed in this action.

        2.      Movant did not purchase the security that is the subject of this action at the direction

of plaintiff's counsel or in order to participate in this private action.

        3.      Movant is willing to serve as a representative party on behalf of the class, including

providing testimony at deposition and trial, if necessary.

        4.      Movant’s transaction(s) in Activision Blizzard, Inc. securities which are the subject of

this litigation during the class period (are) set forth in the chart attached hereto.

        5.      Within the last 3 years, Movant has not sought to serve nor have I served as a class

representative in any federal securities fraud case.

        6.      Movant will not accept any payment for serving as a representative party on behalf of

the class beyond the Plaintiff's pro rata share of any recovery, except as ordered or approved by the

court, including any award for reasonable costs and expenses (including lost wages) directly relating

to the representation of the class.

        I hereby certify, under penalty of perjury, that the foregoing is true and correct. Executed this

17th day of March, 2019.
_____

                                        ______________________________
                                        Kenneth Mulders, Chief Compliance Officer
                                        R N Croft Financial Group Inc.
                        Case: 1:19-cv-01741 Document #: 14-1 Filed: 03/19/19 Page 5 of 5 PageID #:153


                                                        Schedule A
                     Transactions of R N Croft Financial Group Inc. in Activision Blizzard, Inc. (ATVI)
Client Name          R N Croft Financial Group Inc.
Company Name            Activision Blizzard, Inc.
Ticker Symbol                     ATVI
Class Period Start              8/2/2018
Class Period End               1/10/2019
        Date                Puchase or Sale                 Type of Security          Quantity        Price per Security
    10/19/2018                    Sale                 Put, 11/16/2018 @ $70.00          (223)             $3.3000
     11/9/2018                  Purchase                     Common Stock               2,500             $70.0000
    11/12/2018                  Purchase                     Common Stock                 700             $70.0000
    11/14/2018                  Purchase                     Common Stock               1,900             $70.0000
    11/16/2018                  Purchase                     Common Stock              17,200             $70.0000
    11/20/2018                  Purchase                     Common Stock               1,600             $49.1690
    11/20/2018                  Purchase                     Common Stock               4,600             $49.1360
    11/20/2018                  Purchase                     Common Stock               2,000             $49.0820
    12/21/2018                    Sale                       Common Stock               (1,800)           $45.0960
    12/21/2018                    Sale                       Common Stock               (4,737)           $45.0630
    12/21/2018                    Sale                       Common Stock               (5,572)           $45.0080
    12/21/2018                    Sale                       Common Stock               (3,563)           $45.0420
    12/21/2018                    Sale                       Common Stock              (14,828)           $45.1410
